         Case 1:20-cr-10164-NMG Document 68 Filed 10/08/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.                                                     Criminal No. 20-CR-10164-NMG

 JAMES CARNES,

         Defendant.


                      NOTICE OF WITHDRAWAL OF APPEARANCE

       Please withdraw the appearance of Paul V. Kelly of Jackson Lewis P.C. on behalf of

Defendant James Carnes in this action.

                                                      Respectfully submitted,


                                                      /s/ Paul V. Kelly______________
                                                      Paul V. Kelly (BBO No. 26701
                                                      JACKSON LEWIS P.C.
                                                      75 Park Plaza, 4th Floor
                                                      Boston, MA 02116
                                                      Tel. (617) 367-0025
                                                      Paul.Kelly@jacksonlewis.com



Date: October 8, 2020


                                 CERTIFICATE OF SERVICE

        I certify that this document was filed through ECF and will be sent electronically to the
registered participants as identified in the Notice of Electronic Filing and paper copies will be sent
to those indicated as non-registered participants.

                                                      /s/ Paul Kelly
                                                      Jackson Lewis P.C.
                                                      4818-4749-5118, v. 1
